Citation Nr: 0203344	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  94-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of overpayment of Chapter 1606 
(formerly codified at Chapter 106, Title 10, United States 
Code, prior to December 1, 1994) educational assistance 
benefits in the amount of $462.00.  

(The issues of entitlement to an initial evaluation in excess 
of 10 percent for degenerative disc disease of the 
lumbosacral spine with resolved herniated nucleus pulposus, 
and entitlement to service connection for a bilateral knee 
disability claimed as secondary to degenerative disc disease 
of the lumbosacral spine are addressed in a separate decision 
under the same docket number as noted above.  The issue of 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from February 1992 through June 
1992 is addressed in its own separate decision under the same 
docket number as noted above.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1984 to January 1990.  He had active duty from May 1985 to 
December 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 reconsideration determination 
by the Houston, Texas Committee on Waivers and Compromises 
(COWC).  This appeal was perfected by the veteran in May 
1992.  

In July 1988 the COWC denied the veteran's original request 
for waiver.  Following this decision, the Veterans' Benefits 
Amendments of 1989, Pub. L. No. 100-237, § 311, 103 Stat. 
2062, 2075-76 (1989), was enacted on December 18, 1989.  This 
law amended 38 U.S.C.A. § 5302(c) (then section 3102) so as 
to substitute "bad faith" on the part of the waiver applicant 
in lieu of "material fault, or lack of good faith" as a bar 
to waiver of recovery of indebtedness.  

In June 1991 the veteran requested that his request for 
waiver be reconsidered.  As a result of the above change in 
law, the COWC reconsidered his claim and again denied it in 
September 1991.  See 38 C.F.R. § 1.969; Franklin v. Brown, 
5 Vet. App. 190 (1993).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because the record on appeal with respect to the issue at 
hand is somewhat convoluted, the Board will provide a brief 
background for the sake of clarity prior to explaining why it 
is remanding this issue.  

The record shows that the veteran enlisted in the Army 
National Guard in September 1984.  His DD Form 4/1, 
Enlistment/Reenlistment Document, shows that he enlisted for 
a period of eight years.  

According to a December 1985 DD Form 2384 (Selected Reserve 
Educational Assistance Program (GI Bill) Notice of Basic 
Eligibility) , the veteran became eligible for Chapter 106 
benefits on September 14, 1984, the date of his enlistment.  
One of the requirements noted for basic eligibility in the DD 
Form 2384 was that the veteran agreed to serve for six years 
in the Selected Reserve.  It was further noted that basic 
eligibility for Chapter 106 benefits depended upon the 
veteran serving satisfactorily the complete six year term in 
the Selected Reserve.  He was advised that failure to do so 
would render him ineligible for such benefits.

In January 1986 a VA Form 22-1999 Enrollment Certification 
was submitted for the veteran's enrollment in Laredo Jr. 
College.  In March 1986 VA notified the veteran that he had 
been awarded educational assistance.  

In January 1988 the RO notified the veteran that the 
Department of Defense (DOD) had determined that he was not 
eligible for educational assistance because he did not have a 
six year contract.  He was advised that corrections could 
only be made through his unit master personnel record.  He 
was advised that no further benefits would be paid until DOD 
determined that he was eligible and corrected his record.  If 
his DOD record was not changed to show eligibility within 60 
days, he was advised that he would have to repay all benefits 
received for the period after January 8, 1986.  

In April 1988 the veteran was notified he had been overpaid 
$462.00 for Chapter 106 educational assistance benefits.  He 
was advised of his right to request a waiver.  

The veteran requested a waiver and was denied by the COWC in 
July 1988 because he had been found to be ineligible by DOD 
as a result of not having a six-year contract.  As noted 
above, the veteran requested reconsideration in 1991 and was 
again denied by the COWC in September 1991.  The veteran 
appealed the decision.  He was advised on multiple occasions 
that he needed to correct errors regarding his enlistment 
contract by contacting the DOD.  

In his May 1992 substantive appeal the veteran specified that 
he had contacted the DOD to request a correction of his 
records.  He submitted a copy of the letter of response to 
his request from the Army Board for Correction of Military 
Records.  

In a July 1991 VA Form 119 Report of Contact it was specified 
that an individual from the Army National Guard (ARNG) had 
been contacted and that this individual had stated that he 
would send documents to show that the veteran did have a six 
year contract as was required for entitlement to Chapter 106 
educational assistance benefits.  He reported that the ARNG 
had performed an update to the DOD.  It was indicated that 
the change had not gone into the system yet.  

It is unclear from the record as to whether the veteran's 
record was ever corrected.  It appears that no confirmation 
has been made one way or the other as to whether such a 
correction was made.  

Because the VA Form 119 indicates that the veteran's records 
had been corrected to reflect a six-year contract, it is 
possible that the basis of the COWC's denial of waiver would 
no longer be present.  Therefore, a remand is required to 
clarify this matter.  

The Board notes that regulations have recently been 
promulgated that gives the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  67 Fed. Reg. 3,009 (January 
23, 2002) (to be codified as amended at 38 C.F.R. § 19.9).  

The Board stresses that it has been given the discretion to 
develop matters internally by the above regulations.  It is 
not precluded from remanding an issue, particularly if deemed 
necessary or more appropriate.  See id.  

In this case, the Board is of the opinion that a remand is 
more appropriate because the development required here has 
already been partially performed by the RO.  That is, the RO 
has already received a communication indicating that the 
veteran's records were being corrected.  The next step is to 
confirm through the appropriate channels that such a 
correction was in fact made.  The Board finds that it would 
be more practical for the RO to complete such development 
since it began such development.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which only govern 38 C.F.R. Part 3 and which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.


Pursuant to the VCAA, the RO should verify through the 
appropriate channels (e.g., the ARNG and the DOD) whether or 
not the veteran's records have been corrected to reflect a 
six-year contract.  As noted above, there is some indication 
that such a correction was made; however, this has not been 
specifically confirmed.  The RO's attempts to make such a 
confirmation should continue until such confirmation is 
obtained, one way or the other.  See 38 U.S.C.A. 
§ 5103A(b)(1)-(3) (West Supp. 2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should confirm through 
appropriate channels (e.g., the ARNG 
and/or the DOD) as to whether or not the 
veteran's records have been corrected to 
reflect a six year contract as was 
required for eligibility for Chapter 106 
(now Chapter 1606) educational assistance 
benefits.  Such efforts shall continue 
until such confirmation has been made.  
See 38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  Any communications with 
respect to this issue should be 
associated with the claims folder.  




3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied, as 
applicable.  See also 66 Fed. Reg. 
45,620, 45,629-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
waiver of overpayment of Chapter 1606 
(formerly codified at Chapter 106, Title 
10, United States Code, prior to December 
1, 1994) educational assistance benefits 
in the amount of $462.00.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


